Citation Nr: 9928665	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  95-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for asthma.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.  This matter comes to the Board from a March 1994 RO 
decision that denied an application to reopen a claim for 
service connection for asthma.  A personal hearing at the RO 
was held in April 1995.  


FINDINGS OF FACT

1.  In a February 1985 decision, the RO denied the veteran's 
claim for service connection for asthma and the veteran did 
not appeal that determination.  In October 1993, he filed his 
current application to reopen the claim for service 
connection for asthma.

2.  The evidence submitted since the February 1985 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final February 1985 RO decision, and his claim for 
service connection for asthma is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1980 to July 
1984.  A review of his service medical records reveals that 
on a February 1980 enlistment examination he reported a 
history of asthma, his last asthma attack being in 1979 at 
age 17.  It was noted that a letter from his private doctor 
would be obtained.  There is a subsequent notation on the 
examination report, relating that a July 1980 statement from 
the private doctor noted the veteran's last asthma attack was 
at age 8.  A March 1981 record shows the veteran was treated 
for an asthma attack.  He gave a history of having asthma as 
a child but said he had been asymptomatic in recent years.  
Subsequent service medical records reveal that the veteran 
was treated on numerous occasions with complaints of 
respiratory distress associated with exercise-induced asthma.  
In February 1984, he underwent a medical evaluation board 
which resulted in a diagnosis of asthma.  It was noted that 
the veteran had a long history of asthma dating back to 
childhood.  The medical board report reveals that the 
veteran's asthma was often associated with exercise and 
sometimes initiated by upper respiratory infections, dusty 
conditions, and drinking beer.  The medical board found that 
his asthma pre-existed service without aggravation therein, 
and it was recommended that he be discharged from service 
based on such disability.  A history of asthma was noted on 
the service discharge examination in July 1984.  The veteran 
was discharged from service based on the preservice 
disability as determined by a physical evaluation board.

The veteran filed a claim for service connection for asthma 
in August 1984.  

On VA examination in January 1985, the veteran complained of 
tightness in his chest and shortness of breath.  He 
maintained that his asthma was aggravated by active military 
service.  Chest X-rays revealed no evidence of infiltration 
or consolidation, and the diaphragmatic excursion in 
inspiration and expiration was slightly diminished.  The 
diagnosis was history of bronchial asthma.  

In a February 1985 decision, the RO denied service connection 
for the veteran's asthma, holding that the condition pre-
existed service without aggravation therein.  The veteran did 
not timely appeal following notification of the denial.  
Evidence received thereafter is summarized below.

VA medical records dated from 1987 to 1993 show hospital 
admissions for substance abuse, during which asthma was 
incidentally noted; and outpatient records from this time 
show periodic treatment for various conditions including 
asthma.

In October 1993, the veteran filed an application to reopen 
the claim for service connection for asthma.  

On VA examination in March 1994, the veteran indicated that 
he had a history of asthma since 1979 which became worse 
during service.  He reported that he experienced daily 
wheezing and used prescription medications constantly.  He 
related that his condition was worse during the winter, at 
night, with exercise, and with animal dander.  He stated that 
he had wheezing attacks 1 to 3 times per day.  He indicated 
that he had not been hospitalized due to asthma since 
service.  On physical examination, bilateral wheezing was 
noted.  The diagnosis was chronic moderate bronchial asthma.  

Later VA outpatient records in 1994 show treatment for 
asthma.

In his April 1995 substantive appeal, the veteran asserted 
that his asthma condition was aggravated during service due 
to the hot and dusty climate and his work environment.  

During an April 1995 RO hearing, the veteran stated that his 
asthma was mild (one attack per week) before he entered the 
military and required only over-the-counter medication for 
treatment.  He testified that from 1980 to 1983 his asthma 
was no worse than it was before his entrance into the 
military.  He indicated that during his final year of active 
duty, his asthma became severe, resulting in one 
hospitalization.  He related that he has had continuous 
treatment for asthma since his discharge from active duty.  
He said that he took prescription medication for his 
condition.  The veteran testified that he now experienced 2 
to 3 asthma attacks per week.  

At the RO hearing, the veteran and his representative 
indicated that they would try to obtain and submit medical 
records from the private doctor who provided treatment for 
asthma before service, as well as private medical records of 
treatment after service (including from when the veteran 
worked at the post office from 1985 to 1992).  Such records 
were not subsequently submitted.  After the hearing, the RO 
obtained additional VA treatment records, summarized above.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The Board notes that in February 1985, the RO denied service 
connection for asthma on the basis that the condition pre-
existed service and was not aggravated by service.  The 
veteran did not appeal that decision and it became final.  In 
October 1993, he filed his current application to reopen the 
claim for service connection for asthma.  The claim may only 
be reopened if new and material evidence has been submitted 
since the final February 1985 RO decision.  38 U.S.C.A. 
§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  

When the RO denied the claim for service connection for 
asthma in February 1985, it considered service medical 
records from the veteran's 1980-1984 period of active duty 
which showed a history of preservice treatment for asthma, 
treatment for the condition during service, and, following 
board proceedings, discharge from service for the condition 
which the service department held pre-existed service without 
aggravation therein.  In addition, the RO considered the 1985 
VA examination report which noted a history of bronchial 
asthma, and the veteran's statements that his asthma was 
aggravated by military service.  

Evidence received since the 1985 RO decision includes VA 
medical records dated from 1987 to 1994 which note ongoing 
asthma after service.  These medical records contain 
information which is cumulative (it was previously known that 
asthma continued after service), and such records are not new 
evidence.  Moreover, such records are not material evidence 
to reopen the claim since the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  In this 
regard, such records do not indicate that preservice asthma 
was aggravated by service, which is the requirement for 
service connection given the facts of the instant case.  

Since the 1985 RO decision, the veteran has again asserted in 
written statements and in testimony at the 1995 hearing, that 
his asthma was aggravated by military service.  His 
assertions are not new, as they are duplicative of his 
statements which were of record at the time of the prior 
final denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, his lay 
assertions as to medical causality are not competent or 
material evidence to reopen the previously denied claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

The Board concludes that new and material evidence has not 
been submitted since the February 1985 RO decision which 
denied service connection for asthma.  Thus, the claim has 
not been reopened, and the February 1985 RO decision remains 
final.  





ORDER

The application to reopen a claim for service connection for 
asthma is denied. 




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

